PER CURIAM: *
Jose Luis Rodriguez Martinez (Rodriguez) appeals the sentence imposed following his conviction for illegal reentry after deportation under 8 U.S.C. § 1326. Rodriguez contends that the district court erred by imposing a 16-level crime of violence enhancement based on his prior Texas conviction for sexual assault of a child, which is a violation of Texas Penal Code *920§ 22.011(a)(2). He argues that this conviction does not constitute the enumerated offense of sexual abuse of a minor or statutory rape under the Guidelines because an offense under § 22.011 can be committed against a victim who is only 16 years of age. Rodriguez concedes that his argument is foreclosed and moves for summary affirmance to preserve the issue for appeal.
As Rodriguez concedes, his argument is foreclosed by United States v. Castro-Guevarra, 575 F.3d 550 (5th Cir.), cert. denied, — U.S. -, 130 S.Ct. 649, 175 L.Ed.2d 496 (2009). Accordingly, his motion for summary affirmance is GRANTED and the judgment of the district court is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.